Exhibit 10.1
 
 
WAIVER AND TENTH AMENDMENT TO CREDIT AGREEMENT
THIS WAIVER AND TENTH AMENDMENT TO CREDIT AGREEMENT (this “Waiver and
Amendment”) entered into on June 6, 2016, but effective as of May 31, 2016,
among YUMA EXPLORATION AND PRODUCTION COMPANY, INC., a Delaware corporation
(the “Borrower”), the undersigned lenders party to the Credit Agreement (the
“Lenders”) and SOCIÉTÉ GÉNÉRALE, in its capacity as Administrative Agent and
Issuing Bank (the “Administrative Agent”).
RECITALS
A. The Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement dated as of August 10, 2011 (the “Original Credit Agreement”),
as amended by that certain First Amendment and Limited Waiver to Credit
Agreement and Assignment, dated as of September 30, 2012, as further amended by
that certain Second Amendment to Credit Agreement and Assignment, dated as of
February 13, 2013, as further amended by that certain Third Amendment to Credit
Agreement and Assignment, dated as of May 20, 2013, as further amended by that
certain Fifth Amendment to Credit Agreement, dated as of October 14, 2014, as
further amended by that certain Sixth Amendment to Credit Agreement, dated as of
January 23, 2015, as further amended by that certain Seventh Amendment to Credit
Agreement, dated as of April 7, 2015, as further amended by that certain Eighth
Amendment to Credit Agreement dated as of July 27, 2015, and as further amended
by that certain Waiver, Borrowing Base Redetermination and Ninth Amendment to
Credit Agreement dated as of December 30, 2015 (the “Ninth Amendment”) (the
Original Credit Agreement, as so amended, and as otherwise amended, restated,
modified or supplemented from time to time until the date hereof, the “Credit
Agreement”).
B. The Borrower has (i) provided to the Administrative Agent and the Lenders the
financial information for the four-quarter period ended September 30, 2015,
which demonstrated that the Borrower had exceeded the maximum permitted ratio of
Funded Debt to EBITDA under Section 9.01(b) of the Credit Agreement for such
period, (ii) provided to the Administrative Agent and the Lenders the financial
information for the four-quarter period ended December 31, 2015, which
demonstrated that the Borrower had breached one or more of the financial ratios
under Section 9.01 of the Credit Agreement for such period, (iii) provided to
the Administrative Agent and the Lenders the financial information for the
four-quarter period ended March 31, 2016, which demonstrates that the Borrower
has breached one or more of the financial ratios under Section 9.01 of the
Credit Agreement for such period, (iv) failed to deliver the “Investment Bank
Engagement Letter” and the “Definitive Acquisition Agreement”, each as required
to be delivered to the Administrative Agent under Section 6 of the Ninth
Amendment, (v) violated Section 8.01(a) of the Credit Agreement insofar as the
2015 annual financial statements included a “going concern” qualification,
(vi) failed to maintain Amegy Bank National Association as its principal
depository bank, as required by Section 8.16 of the Credit Agreement (as in
effect prior to the effectiveness of this Waiver and Amendment) and
(vii) requested that the Administrative Agent and the Lenders waive the
Borrower’s non-compliance with the foregoing ratios and other covenants until
two (2) Business Days immediately after the earliest of (1) the date of the
occurrence (if any) of a Merger Termination Event, (2) if the S-4 Effective Date
(as defined in the Merger Agreement (defined below)) has not occurred on or
before August 15, 2016, then August 15, 2016, (3) if the S-4 Effective Date has
occurred on or before August 15, 2016, then the first date that is forty-seven
(47) days immediately after the S-4 Effective Date, and (4) September 30, 2016
(such earliest date, the “Waiver and Amendment Extension Termination Date”);
provided, however, that if, on or before two (2) Business Days immediately after
the Waiver and Amendment Extension Termination Date, the Borrower shall have
timely paid any mandatory payments required by Section 3(A) of this Waiver and
Amendment, such non-compliance shall be waived indefinitely.
C. Pursuant to the Ninth Amendment, the Administrative Agent, the Lenders and
the Borrower agreed to reduce the Borrowing Base for the spring 2016 Scheduled
Redetermination automatically from $29,800,000 to $20,000,000 on May 31, 2016
(unless, on or before such date, the requisite Lenders determined to reduce of
the Borrowing Base by or to a different amount in accordance with the Credit
Agreement).
D. Yuma Energy, Inc. (“Yuma Energy”), certain merger subsidiaries of Yuma Energy
and Davis Petroleum Acquisition Corp. (“Davis”) have executed a certain
Agreement and Plan of Merger and Reorganization dated as of February 10, 2016
(as in effect on May 31, 2016, the “Merger Agreement”), pursuant to which Yuma
 
 

 
 
E. Energy, its merger subsidiaries and Davis shall effectuate certain merger
transactions more particularly described therein (the “Merger”).
F. Concurrently with the consummation of the Merger, the Borrower’s Debt,
including Debt outstanding under the Credit Agreement, will be refinanced or
otherwise restructured, subject to terms and conditions acceptable to, and
separate approval (if any) subsequent to the Tenth Amendment Effective Date of,
the Administrative Agent and the Lenders upon receipt and review of financial
information and other due diligence information concerning the surviving
entities.
G. The Borrower has advised the Administrative Agent that consummation of the
Merger, which was originally contemplated to be completed on or before
May 31, 2016, has been delayed until the third quarter of 2016.
H. Section 9.01 of the Merger Agreement provides for certain events the
occurrence of which may cause the Merger to be terminated or abandoned prior to
the consummation of the Merger (the occurrence of any such event that results in
a termination or abandonment of the Merger, each a “Merger Termination Event”).
I. The Borrower has requested certain amendments, waivers and modifications to
the Credit Agreement and, subject to the conditions precedent set forth herein,
the parties hereto have agreed to so amend, waive or otherwise modify the Credit
Agreement as set forth herein.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. Same Terms. All terms used herein which are defined in the Credit Agreement
shall have the same meanings when used herein, unless the context hereof
otherwise requires or provides. In addition, (i) all references in the Loan
Documents to the “Agreement” shall mean the Credit Agreement, as amended by this
Waiver and Amendment, and (ii) all references in the Loan Documents to the “Loan
Documents” shall mean the Loan Documents, as amended by this Waiver and
Amendment, as the same shall hereafter be amended from time to time.
2. Amendments to Credit Agreement. The Credit Agreement is amended as follows:
A. Section 1.02. Section 1.02 of the Credit Agreement is hereby amended by
adding the following new defined terms thereto, each in its alphabetically
appropriate place:
“Excluded Accounts” means depository accounts (i) that are used for the sole
purpose of making payroll and withholding tax payments related thereto and other
employee wage and benefit payments and accrued and unpaid employee compensation
(including salaries, wages, benefits and expense reimbursements), (ii) that are
used for the sole purpose of paying Taxes, including sales taxes, or (iii) that
are used solely as escrow accounts or as fiduciary or trust accounts for the
benefit of Persons other than the Parent Guarantor, Borrower or its
Subsidiaries; provided that in no event shall any of the principal operating,
revenue or collection accounts (including any accounts into which any purchaser
remits the proceeds for the sale of Hydrocarbons) of the Borrower or any
Subsidiary constitute an Excluded Account.
“Tenth Amendment” means that certain Waiver and Tenth Amendment to Credit
Agreement entered into on June 6, 2016, but effective as of May 31, 2016, among
the parties thereto, which amends this Agreement.
“Tenth Amendment Effective Date” means May 31, 2016.
B. Section 8.14. Clause (a) of Section 8.14 of the Credit Agreement is hereby
amended by replacing each instance of “85%” with “98%” and each instance of “50%
with “60%”.
 
Page 2

 
 
C. Section 8.16. Section 8.16 of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:
“Section 8.16.                                Accounts. From and after the Tenth
Amendment Effective Date, the Borrower shall, and shall cause each of its
Subsidiaries to, maintain all of its respective operating, revenue, collection
or other deposit accounts (other than Excluded Accounts) (a) with the same
depositary banks as they are maintained on and as of the Tenth Amendment
Effective Date and (b) subject to the Administrative Agent’s control pursuant to
an account control agreement as in effect on the Tenth Amendment Effective Date
or, in the case of any such accounts maintained by Pyramid Oil LLC on the Tenth
Amendment Effective Date, pursuant to an account control agreement in form and
substance reasonably acceptable to the Administrative Agent executed and
delivered in accordance with, and by the date specified in, the Tenth
Amendment.”
 
D. Section 9.21. Article IX of the Credit Agreement is hereby amended by
inserting the following new Section 9.21 therein immediately after the existing
Section 9.20:
“Section 9.21.                                Additional Deposit Accounts. From
and after the Tenth Amendment Effective Date, the Borrower shall not, and shall
not permit any of its Subsidiaries to, open, establish or maintain any
operating, revenue, collection or other deposit accounts (other than Excluded
Accounts) with any depositary bank other than those depositary banks with whom
Borrower or such Subsidiary maintains its deposit accounts on and as of the
Tenth Amendment Effective Date unless (a) the Administrative Agent shall have
consented in writing to the opening or establishment of a new deposit account
and (b) such new deposit account shall be, concurrently with its opening or
establishment, subject to the Administrative Agent’s control pursuant to an
account control agreement in form and substance reasonably acceptable the
Administrative Agreement.”
3. Postponement of the Borrowing Base Redetermination.
A. The spring 2016 Scheduled Redetermination shall be postponed until the Waiver
and Amendment Extension Termination Date, at which time the Borrowing Base shall
be automatically reduced by $9,800,000 to $20,000,000 (unless, on or before the
Waiver and Amendment Extension Termination Date, the requisite Lenders determine
to reduce the Borrowing Base by or to a different amount in accordance with the
Credit Agreement), which Borrowing Base shall remain in effect until the next
redetermination of the Borrowing Base in accordance with the Credit Agreement;
provided, however, that if the automatic Borrowing Base reduction by $9,800,000
(or such other amount) results in a Borrowing Base Deficiency, then the Borrower
acknowledges and agrees that (1) notwithstanding anything to the contrary
provided in Section 3.04(c) of the Credit Agreement, (x) within two (2) Business
Days following such automatic reduction, the Borrower shall make a single lump
sum payment in an amount equal to the lesser of the Borrowing Base Deficiency
and $9,800,000 and (y) any failure to make such Borrowing Base Deficiency
payment shall constitute an Event of Default, and (2) any Borrowing Base
Deficiency in excess of $9,800,000 (if any) shall be cured in accordance with
Section 3.04(c) of the Credit Agreement.
B. Both the Borrower, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, agree that the reduction of the Borrowing Base
pursuant to Section 3(A) shall continue to constitute the spring 2016 Scheduled
Redetermination (and, in any event, shall not constitute an Interim
Redetermination).
4. Limited Waiver.
A. The failure by the Borrower to comply with (i) the financial ratios set forth
in Section 9.01(b) of the Credit Agreement for the fiscal quarter ended
September 30, 2015, Section 9.01(a) and Section 9.01(b) of the Credit Agreement
for the fiscal quarter ended December 31, 2015, and
Page 3

 
 
B. Section 9.01(a) and Section 9.01(b) of the Credit Agreement for the fiscal
quarter ended March 31, 2016, (ii) the covenants set forth in Section 6 of the
Ninth Amendment, (iii) the requirement set forth in Section 8.01(a) of the
Credit Agreement that the audited financial statements for the fiscal year
ending December 31, 2015, not contain a “going concern” or like qualification,
(iv) the covenants set forth in Section 8.16 of the Credit Agreement as a result
of the Borrower’s failure to maintain Amegy Bank National Association as its
principal depositary bank at all times prior to the effectiveness of this Waiver
and Amendment, and (v) any Defaults or Events of Default arising as a result
thereof, are each hereby conditionally waived (and any breach of any
representation or warranty under the Credit Agreement or any other Loan Document
as a result of the existence of such failures to comply is hereby similarly
conditionally waived); provided that if the Borrower fails to make any mandatory
payments as required by Section 3(A) of this Waiver and Amendment (if any), the
foregoing waivers shall automatically expire at 5:00 p.m. eastern time on the
Business Day any such mandatory payment becomes due but remains unpaid, and an
Event of Default shall be deemed to have occurred as of September 30, 2015, and
shall then continue and any and all remedies may be exercised unless or until
each of the foregoing breaches has (i) been cured or (ii) further waived in
accordance with the Credit Agreement. In the event that the mandatory payments
required by Section 3(A) of this Waiver and Amendment (if any) are timely paid,
the foregoing waivers shall become permanent.
C. The post-default rate of interest (which would otherwise apply as a result of
the breaches described in the foregoing clause (A) of this Section 4 to the
aggregate outstanding amount of all Loans from and after September 30, 2015) is
hereby waived; provided that the waiver of the post-default rate of interest (1)
shall be waived only so long as the provisions of Section 3(A) of this Waiver
and Amendment are satisfied and the limited waivers described in clause (A) of
this Section 4 have not terminated and (2) shall not apply to any other Default
or Event of Default now existing or that may hereafter occur.
The waivers in this Section 4 are effective only in respect of the matters and
for the time periods expressly set forth in this Section 4 and not for any other
period and, except as expressly set forth in this Waiver and Amendment, no other
waivers, amendments or modifications are intended or made by this Waiver and
Amendment. No failure or delay on the part of the Administrative Agent, any
Lender, the Issuing Bank or the holder of any Note in exercising any power or
right under the Credit Agreement or any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No waiver or approval by the Administrative Agent, any
Lender, the Issuing Bank or the holder of any Note under this Waiver and
Amendment, the Credit Agreement or any other Loan Document shall, except as may
be otherwise stated in such waiver or approval, be applicable to any subsequent
transaction or any Default or Event of Default under any Loan Document.
 
5. Conditions Precedent. This Waiver and Amendment shall become effective as of
May 31, 2016, on the date on which each of the following conditions is
satisfied.
A. Waiver and Tenth Amendment to Credit Agreement. The Administrative Agent
shall have received multiple original counterparts, as requested by the
Administrative Agent, of this Waiver and Amendment duly and validly executed and
delivered by duly authorized officers of the Borrower, the Guarantors, the
Administrative Agent and each Lender.
B. Security Agreement. The Administrative Agent shall have received from the
Parent Guarantor duly executed counterparts (in such number as may be requested
by the Administrative Agent) of a Security Agreement in favor of the
Administrative Agent.
C. Deposit Account Control Agreements. The Administrative Agent shall have
received fully executed counterparts of an account control agreement in form and
substance reasonably satisfactory to the Administrative Agent and duly and
validly executed and delivered by LegacyTexas Bank, as depository, and the
Parent Guarantor, as depositor, in favor of the Administrative Agent, as secured
party.
 
Page 4

 
 
D. Additional Mortgage. The Borrower shall have executed and delivered to the
Administrative Agent an additional Mortgage, in a sufficient number of
counterparts to permit the recording or filing thereof in each applicable
jurisdiction, covering Oil and Gas Properties of the Borrower (including,
without limitation, the Oil and Gas Properties comprising the Talbot 23 No. 1
well) such that, after giving effect to such additional Mortgage, the
Administrative Agent shall then hold Mortgages creating first priority,
perfected Liens (subject only to Excepted Liens identified in clauses (a)
through (d) and (f) of the definition thereof, but subject to the provisos at
the end of such definition) on at least 98% of the total value of the Borrower’s
and its Subsidiary Guarantors’ proved developed Oil and Gas Properties and at
least 60% of the total value of the Borrower’s and its Subsidiary Guarantors’
proved undeveloped Oil and Gas Properties evaluated in the most recently
delivered Reserve Report; provided, that the Administrative Agent shall have
discretion to agree with the Borrower that certain de minimis Oil and Gas
Properties may be excepted if the cost or administrative burden of mortgaging
such properties outweighs the benefits of mortgaging such properties.
E. Fees and Expenses. The Administrative Agent shall have received from the
Borrower (a) payment of all out-of-pocket fees and expenses (including
reasonable attorneys’ fees and expenses) incurred by the Administrative Agent in
connection with the preparation, negotiation and execution of this Waiver and
Amendment and the other documents in connection herewith and (b) all fees due
and payable under the Credit Agreement and under any separate fee agreement
entered into by the parties pursuant to the Credit Agreement.
F. Representations and Warranties; No Defaults. The Borrower shall have
confirmed and acknowledged to the Administrative Agent and the Lenders, and by
its execution and delivery of this Waiver and Amendment, the Borrower does
hereby confirm and acknowledge to the Administrative Agent and the Lenders,
that (i) all representations and warranties contained herein or in the other
Loan Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct with the same force and effect as though such
representations and warranties have been made on and as of the effectiveness of
this Waiver and Amendment and (ii) no Default or Event of Default exists under
the Credit Agreement or any of the other Loan Documents, in each case after
giving effect to the limited waivers set forth in Section 4 of this Waiver and
Amendment.
6. Post-Closing Covenants. The Borrower hereby covenants and agrees that:
A. the Borrower shall deliver to the Administrative Agent and the Lenders on or
before June 8, 2016, true and complete copies of the balance sheet of Davis as
of March 31, 2016, and the related statements of operations and cash flows of
Davis (collectively, the “Davis Financials”), prepared in accordance with GAAP,
which shall demonstrate financial performance by Davis acceptable to the
Majority Lenders (it being understood that if the Majority Lenders determine
that the Davis Financials are not acceptable, Lenders constituting the Majority
Lenders shall provide written notice to the Borrower within three (3) Business
Days of receipt of the Davis Financials (provided, however, that in no event
shall the absence of any such notice constitute or imply (or be deemed to
constitute or imply) an endorsement, acceptance or approval by any Lender of the
accuracy of the Davis Financials or the advisability of the Merger, each of
which is expressly disclaimed by the Lenders));
B. the Borrower shall deliver to the Administrative Agent and the Lenders on or
before June 17, 2016, evidence reasonably satisfactory to the Administrative
Agent that Yuma Energy or its affiliate has filed with the SEC a Form S-4
relating to the Merger;
C. the Borrower shall notify the Administrative Agent in writing of the
occurrence of any Merger Termination Event promptly but in any event within
one (1) Business Day of such occurrence;
D. on or before fifteen (15) days after the date hereof (or such later date as
the Administrative Agent shall agree in its sole discretion), the Borrower shall
have delivered to the Administrative Agent fully executed counterparts of one or
more account control agreements in form and
 
Page 5

 
 
E. substance reasonably satisfactory to the Administrative Agent with respect to
any and all of Pyramid’s operating, revenue, collection or other deposit
accounts (other than Excluded Accounts), and duly and validly executed and
delivered by, each applicable depositary institution, as depository, and
Pyramid, as depositor, in favor of the Administrative Agent, as secured party;
F. commencing on or about June 30, 2016, the Borrower shall provide to the
Administrative Agent and the Lenders updates by one or more Responsible Officers
on the progress of the Merger and related filings and other milestones, together
with such other information as may be requested by the Lenders, at least
bi-weekly (unless the Administrative Agent agrees in its sole discretion to less
frequent updates) until the earlier of (i) consummation of the Merger and
(ii) the Waiver and Amendment Extension Termination Date;
G. the Reincorporation Merger (as defined in the Merger Agreement) shall have
been consummated in accordance with Article I of the Merger Agreement within
one (1) Business Day of the date on which the stockholders of Yuma Energy
approve the Merger (as evidenced by the Borrower delivering to the
Administrative Agent within one (1) Business Day of such consummation of the
Reincorporation Merger evidence thereof reasonably satisfactory to the
Administrative); and
H. the Borrower shall pay to the Administrative Agent a fee (the “Waiver and
Amendment Extension Ticking Fee”) for the benefit of the Lenders ratably in
accordance with their respective Revolving Credit Exposures, which fee shall be
payable on or before the date that is two (2) Business Days immediately after
the earlier of (1) the date on which the Merger is consummated and (2) the
Waiver and Amendment Extension Termination Date (including in the circumstance
in which the Borrower makes any mandatory payments required by Section 3(A) of
this Waiver and Amendment and the waivers in Section 4(A) become permanent)
(such earlier date, the “Ticking Fee Payment Event”), in accordance with the
Waiver and Amendment Extension Ticking Fee Grid:
 
Waiver and Amendment Extension Ticking Fee Grid
 
Date of Ticking Fee Payment Event
 
Ticking Fee
 
On or before August 19, 2016
  $0.00 
After August 19, 2016, but on or before August 31, 2016
  $37,500.00 
After August 31, 2016, but on or before September 15, 2016
  $75,000.00 
After September 15, 2016, but on or before September 30, 2016
  $150,000.00 

 
 
For the avoidance of doubt, the Borrower, the Administrative Agent and the
Lenders hereby agree that:
(i)            the covenants set forth in this Section 6 shall supersede and
replace the covenants set forth in Section 6 of the Ninth Amendment (and the
covenants in Section 6 of the Ninth Amendment shall have no further force and
effect); and
(ii)            the failure to comply with any of the covenants set forth in
this Section 6 shall constitute an immediate Event of Default.
 
7. Acknowledgment Regarding No Commitment; Separate Approval. The Borrower and
the Parent Guarantor (for each of themselves and their Affiliates) acknowledges
and agrees that the Lenders’ and the Administrative Agent’s willingness to enter
into this Waiver and Amendment shall not in any way restrict or impair the
Administrative Agent’s or the Lenders’ separate rights to review and consent to
the terms and conditions of the Merger or the transactions and definitive
documents related thereto, all of which the parties hereto acknowledge and agree
will necessarily be the subject of a separate subsequent consent or amendment by
the Administrative Agent and the Lenders (if any), each in their respective sole
discretion, to the extent required by, and otherwise in accordance with, the
Credit Agreement. Nothing herein shall constitute (or be deemed to constitute) a
commitment by the Administrative Agent, the Lenders or any of their respective
Affiliates (or any other Person) to provide any approval of the Merger, or any
refinancing or restructuring of the Credit Agreement or the Obligations
thereunder, or to underwrite, arrange, place or provide any financing to, or on
behalf of the Borrower, the Parent Guarantor or any of its or their Affiliates
or any other Person, or otherwise to extend credit or make loans to, or enter
into negotiations with respect to any of the foregoing, each of which would
require, among other things, completion of satisfactory due diligence and
negotiation of satisfactory definitive documentation, in each case, in the sole
discretion of each of the Agent, such Lender or its or their applicable
Affiliates.
 Page 6

 
 
8. Certain Representations. The Borrower represents and warrants that, as of the
date on which this Waiver and Amendment becomes effective: (A) the Borrower has
full power and authority to execute this Waiver and Amendment and the other
documents executed in connection herewith and this Waiver and Amendment and such
other documents constitute the legal, valid and binding obligation of the
Borrower enforceable in accordance with their terms, except as enforceability
may be limited by general principles of equity and applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally; and (B) no authorization, approval,
consent or other action by, notice to, or filing with, any governmental
authority or other person is required for the execution, delivery and
performance by the Borrower thereof. In addition, the Borrower represents that
after giving effect to this Waiver and Amendment all representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the Effective Date as if
made on and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date.
9. No Further Amendments. Except as amended hereby, the Credit Agreement and the
Loan Documents shall remain unchanged and all provisions shall remain fully
effective between the parties.
10. Acknowledgments and Agreements. The Borrower acknowledges that on the date
hereof all outstanding Indebtedness is payable in accordance with its terms, and
the Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto. The Borrower, the Administrative Agent and each Lender do hereby adopt,
ratify and confirm the Credit Agreement, as amended hereby, and the Loan
Documents and acknowledge and agree that the Credit Agreement, as amended
hereby, and the Loan Documents are and remain in full force and effect. The
Borrower acknowledges and agrees that its liabilities and obligations under the
Credit Agreement, as amended hereby, and under the Loan Documents, are not
impaired in any respect by this Waiver and Amendment. Any breach of any
representations, warranties and covenants under this Waiver and Amendment shall
be an Event of Default under the Credit Agreement.
11. Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (A) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the Loan Documents (other than the waiver provided for in Section 4(A)
of this Waiver and Amendment), or (B) to prejudice any right or rights which the
Administrative Agent now has or may have in the future under or in connection
with the Credit Agreement and the Loan Documents, each as amended hereby, or any
of the other documents referred to herein or therein. This Waiver and Amendment
shall constitute a Loan Document for all purposes.
12. Release of Administrative Agent, Issuing Bank and Lenders; Etc. In
consideration of the amendments and waivers set forth in this Waiver and
Amendment, the Borrower and the Guarantors hereby release, acquit, forever
discharge, and covenant not to sue, the Administrative Agent, the Issuing Bank
and each Lender, along with all of their beneficiaries, officers, directors,
shareholders, agents, employees, servants, attorneys and representatives, as
well as their respective heirs, executors, legal representatives,
administrators, predecessors in interest, successors and assigns (each
individually, a “Released Party” and collectively, the “Released Parties”) from
any and all claims, demands, debts, liabilities, contracts, agreements,
obligations, accounts, defenses, suits, offsets against the indebtedness
evidenced by the Loan Documents, actions, causes of action or claims for damages
or relief of whatever kind or nature, whether equitable or monetary, whether
known or unknown, suspected or unsuspected by the Borrower which the Borrower,
any Guarantor or any Subsidiary of any of them, has, had or may have against any
Released Party, for or by reason of any matter, cause or thing whatsoever
occurring on or at any time prior to the date of this Waiver and Amendment,
including, without limitation, any matter that relates to, in whole or in part,
directly or indirectly (a) the Credit Agreement, any Note, any Security
Document, any other Loan Document or the transactions evidenced thereby,
including, without limitation, any disbursements under the Credit Agreement, any
Notes, the negotiation of any of the Credit Agreement, the Notes, the Mortgages,
the Hazardous Materials Indemnity or the other Loan Documents, the terms
thereof, or the approval, administration or servicing thereof, or (b) any notice
of default, event of default in reference to any Loan Document or any other
matter pertaining to the collection or enforcement by any Released Party of the
indebtedness evidenced by any Loan Document or any right or remedy under any
Loan Document, or (c) any purported oral agreements or understandings by and
between any Released Party and the Borrower or any Guarantor in reference to any
Loan Document.
 Page 7

 
 
13. Confirmation of Security. The Borrower hereby confirms and agrees that all
of the Security Instruments, as may be amended in accordance herewith, which
presently secure the Indebtedness shall continue to secure, in the same manner
and to the same extent provided therein, the payment and performance of the
Indebtedness as described in the Credit Agreement as modified by this Waiver and
Amendment.
14. Counterparts. This Waiver and Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Waiver and Amendment, it shall not be necessary to produce or account for more
than one counterpart thereof signed by each of the parties hereto.
15. Incorporation of Certain Provisions by Reference. The provisions of
Section 12.09 of the Credit Agreement captioned “Governing Law; Jurisdiction;
Consent to Service of Process” are incorporated herein by reference for all
purposes.
16. Entirety, Etc. This Waiver and Amendment, the Expenses and Indemnity Letter
and all of the other Loan Documents embody the entire agreement between the
parties. THIS WAIVER AND AMENDMENT, THE EXPENSES AND INDEMNITY LETTER AND ALL OF
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[The rest of this page is intentionally left blank; the signature pages follow.]
 
Page 8

 
IN WITNESS WHEREOF, the parties hereto have executed this Waiver and Amendment
to be effective as of the date and year first above written.
 
 
BORROWER
 
YUMA EXPLORATION AND PRODUCTION COMPANY, INC.
 
By: /s/ James J. Jacobs
Name:          James J. Jacobs
Title:            Chief Financial Officer
 



 
ADMINISTRATIVE AGENT
AND LENDER:
 
SOCIÉTÉ GÉNÉRALE
 
By: /s/ Elena Robciuc
Name: Elena Robciuc
Title: Managing Director, Reserve Based Finance

 
 
LENDER:
 
CIT Bank, N.A.
 
By:/s/ John Feeley                     

Name: John Feeley

Title: Director

 
LENDER:
 
LEGACYTEXAS BANK (successor to Viewpoint Bank, N.A.)
 
By: /s/ Whitney Randolph
Name: Whitney Randolph
Title: Senior Vice President
 
 
THE GUARANTORS HEREBY CONSENT TO THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TERMS OF THIS WAIVER AND AMENDMENT BY THE BORROWER.
 
THE YUMA COMPANIES, INC.
 
By: /s/ James J. Jacobs
Name: James J. Jacobs
Title: Chief Financial Officer
 
PYRAMID OIL LLC
 
By: /s/ James J. Jacobs
Name: James J. Jacobs
Title: Chief Financial Officer
 



 
 
Signature Page to Waiver and Tenth Amendment
